Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9730073 B1 Kuehnel; Thomas Werner (hereinafter Kuehnel) in view of US 20210326751 A1 Liu; Xiaodong et al. (hereinafter Liu).
Re claims 1 and 20, Kuehnel teaches
1. A method implemented by one or more processors, the method comprising: receiving audio data capturing a spoken utterance of a human, the spoken utterance being received by a voice bot during a corresponding conversation between the human and the voice bot; (human speaking with computer col 3 lines 3-35, col 4 lines 36-51, col 10 lines 42-60, col 14 lines 26-40, and fig. 10)
processing, using an automatic speech recognition (ASR) model, the audio data to generate a plurality of ASR speech hypotheses ; and (based on speech using one or models to generate candidates col 3 lines 3-35, col 4 lines 36-51, col 10 lines 42-60, col 14 lines 26-40, and fig. 10)
in response to predicting the spoken utterance includes a unique personal identifier, the unique personal identifier including a unique sequence of alphanumeric characters that is personal to the human: (predicting user speaking an ID or a password col 3 lines 3-35, col 4 lines 36-51, col 10 lines 42-60, col 14 lines 26-40, and fig. 10)
… one or more of the plurality of ASR speech hypotheses to generate one or more candidate unique personal identifiers, each of the one or more candidate unique personal identifiers including a corresponding predicted measure associated with one or more corresponding alphanumeric characters for each of the one or more candidate unique personal identifiers; (scoring or ranking the output of candidates per character and per word s more characters entered to predict ID/password col 3 lines 3-35, col 4 lines 36-51, col 10 lines 42-60, col 14 lines 26-40, and fig. 10)
selecting, based on the corresponding predicted measure associated with one or more of the corresponding alphanumeric characters for each of the one or more candidate unique personal identifiers, one or more given alphanumeric characters from among one or more of the corresponding alphanumeric characters; (characters selected and if clarification is needed outputting prompt to user and subsequently selecting again iteratively col 3 lines 3-35, col 4 lines 36-51, col 10 lines 42-60, col 14 lines 26-40, and fig. 10)
generating, based on the corresponding predicted measure associated with one or more of the given alphanumeric characters, a prompt that includes a clarification request that requests clarification of one or more of the given alphanumeric characters; and (iteration of previous steps looping back to enter word, check characters, clarify, repeat, col 3 lines 3-35, col 4 lines 36-51, col 10 lines 42-60, col 14 lines 26-40, and fig. 10)
causing the prompt to be provided for presentation to the human. (present data to human from bot/computer as in display in fig. 15, col 3 lines 3-35, col 4 lines 36-51, col 10 lines 42-60, col 14 lines 26-40, and fig. 10)
While models are taught in Kuehnel, the reference fails to teach
processing, using a plurality of machine learning (ML) layers of one or more ML models,… (Liu determining how to perform a given task such as that requested by a human using layers in machine models for learning, nodes connecting edges weighted as part of tree 0004 0015 0016 and fig. 10)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kuehnel to incorporate the above claim limitations as taught by Liu to allow for improved predictive matrix outputs of characters of Kuehnel by using decision tree neural network style prediction, thereby increasing speed of prediction and reducing error of recognition and prediction while utilizing machine learning to enhance the existing updating of Kuehnel.

Re claim 2, Kuehnel teaches 
2. The method of claim 1, further comprising: in response to the prompt being provided for presentation to the human: 
receiving additional audio data capturing an additional spoken utterance of the human, the additional spoken utterance being received by the voice bot during the corresponding conversation; (follow up by bot promopts col 3 lines 3-35, col 4 lines 36-51, col 10 lines 42-60, col 14 lines 26-40, and fig. 10)
processing, using the ASR model, the additional audio data to generate a plurality of additional ASR speech hypotheses; and (iterative col 3 lines 3-35, col 4 lines 36-51, col 10 lines 42-60, col 14 lines 26-40, and fig. 10)
processing, using the plurality of ML layers, one or more of the plurality of additional speech hypotheses to refine one or more of the given alphanumeric characters. (iterative indefinitely for clarification col 3 lines 3-35, col 4 lines 36-51, col 10 lines 42-60, col 14 lines 26-40, and fig. 10)
while models are taught in Kuehnel, the reference fails to teach
processing, using a plurality of machine learning (ML) layers of one or more ML models,… (Liu determining how to perform a given task such as that requested by a human using layers in machine models for learning, nodes connecting edges weighted as part of tree 0004 0015 0016 and fig. 10)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kuehnel to incorporate the above claim limitations as taught by Liu to allow for improved predictive matrix outputs of characters of Kuehnel by using decision tree neural network style prediction, thereby increasing speed of prediction and reducing error of recognition and prediction while utilizing machine learning to enhance the existing updating of Kuehnel.

Re claim 3, Kuehnel teaches 
3. The method of claim 2, wherein refining one or more of the given alphanumeric characters comprises: updating the corresponding predicted measure for the one or more given alphanumeric characters that are predicted to correspond to the unique personal identifier based on the clarification received responsive to the clarification request. (updating each iteration as user changes or enters characters when system asks col 3 lines 3-35, col 4 lines 36-51, col 10 lines 42-60, col 14 lines 26-40, and fig. 10)

Re claim 4, Kuehnel teaches 
4. The method of claim 2, further comprising: until the one or more given alphanumeric characters are predicted to correspond to the unique personal identifier of the human: generating, based on the corresponding predicted measure associated with one or more of the given alphanumeric characters, one or more corresponding additional prompts that each include a corresponding additional clarification request that requests additional clarification of one or more of the given alphanumeric characters; (iteratively processing user input, system clarification, user input based on spelling characters indefinitely col 3 lines 3-35, col 4 lines 36-51, col 10 lines 42-60, col 14 lines 26-40, and fig. 10)
and causing one or more of the corresponding additional prompts to be provided for presentation to the human. (displaying, iteratively processing user input, system clarification, user input based on spelling characters indefinitely col 3 lines 3-35, col 4 lines 36-51, col 10 lines 42-60, col 14 lines 26-40, and fig. 10)

Re claim 5, Kuehnel teaches 
5. The method of claim 4, wherein predicting that the one or more given alphanumeric characters correspond to the unique personal identifier of the human comprises: determining the corresponding predicted measure associated with each of the given alphanumeric characters satisfies a threshold. (threshold confidence for predictions col 3 lines 3-35, col 4 lines 36-51, col 10 lines 42-60, col 14 lines 26-40, and fig. 10)

Re claim 6, Kuehnel teaches 
6. The method of claim 5, further comprising: in response to predicting the one or more given alphanumeric characters correspond to the unique personal identifier of the human: utilizing a given unique personal identifier, that includes the one or more given alphanumeric characters, in furtherance of the corresponding conversation between the voice bot and the human. (ID and password clarified col 3 lines 3-35, col 4 lines 36-51, col 10 lines 42-60, col 14 lines 26-40, and fig. 10)

Re claim 7, Kuehnel teaches 
7. The method of claim 1, wherein generating the prompt that includes the clarification request is in response to determining the corresponding predicted measure associated with one or more of the given alphanumeric characters fails to satisfy a threshold. (pass or fail threshold determines clarification of input col 3 lines 3-35, col 4 lines 36-51, col 10 lines 42-60, col 14 lines 26-40, and fig. 10)

Re claim 8, Kuehnel teaches 
8. The method of claim 7, wherein generating the prompt that includes the clarification request comprises: identifying one or more particular alphanumeric characters, from among one or more of the given alphanumeric characters, that are associated with the corresponding predicted measure that fails to satisfy the threshold; and generating the clarification request that requests clarification with respect to one or more of the particular alphanumeric characters. (iteratively processing inputs including follow ups, pass or fail threshold determines clarification of input col 3 lines 3-35, col 4 lines 36-51, col 10 lines 42-60, col 14 lines 26-40, and fig. 10)

Re claim 9, Kuehnel teaches 
9. The method of claim 1, further comprising: in response to predicting the one or more given alphanumeric characters correspond to the unique personal identifier of the human: utilizing a given unique personal identifier, that includes the one or more given alphanumeric characters, in furtherance of the corresponding conversation between the voice bot and the human. (ID input col 3 lines 3-35, col 4 lines 36-51, col 10 lines 42-60, col 14 lines 26-40, and fig. 10)

Re claim 10, Kuehnel teaches 
10. The method of claim 9, wherein predicting that the one or more given alphanumeric characters correspond to the unique personal identifier of the human comprises: determining the corresponding predicted measure associated with each of the one or more given alphanumeric characters for the given candidate unique personal identifier satisfies a threshold. (col 3 lines 3-35, col 4 lines 36-51, col 10 lines 42-60, col 14 lines 26-40, and fig. 10)

Re claim 11, Kuehnel teaches 
11. The method of claim 1, wherein predicting the spoken utterance includes the unique personal identifier comprises: predicting that the audio data will include the unique personal identifier based on synthesized speech audio data including synthesized speech that was previously provided for presentation to the human by the voice bot during the corresponding conversation. (using previous state data based on responses to prompts/synthesized col 3 lines 3-35, col 4 lines 36-51, col 10 lines 42-60, col 14 lines 26-40, and fig. 10)

Re claim 12, Kuehnel teaches 
12. The method of claim 1, wherein predicting the spoken utterance includes the unique personal identifier comprises: predicting the spoken utterance includes the unique personal identifier based on one or more of the plurality of ASR speech hypotheses generated using the ASR model. (express prediction based on models col 3 lines 3-35, col 4 lines 36-51, col 10 lines 42-60, col 14 lines 26-40, and fig. 10)

Re claim 13, Kuehnel fails to teach 
13. The method of claim 1, wherein processing one or more of the plurality of speech hypotheses to generate the one or more candidate unique personal identifier comprises: iteratively processing each of the plurality of ASR speech hypotheses using the plurality of ML layers to iteratively generate a tree of possibilities for the unique personal identifier, the tree of possibilities including a plurality of nodes and a plurality of edges, each of the plurality of nodes corresponding to one or more of the corresponding alphanumeric characters for each of the one or more corresponding alphanumeric characters, each of the plurality of nodes being associated with the corresponding predicted measure for each of the one or more corresponding alphanumeric characters, and each of the plurality of nodes being connected by one or more of the plurality of edges, wherein selecting the given candidate unique personal identifier is based on the tree of possibilities. (Liu determining how to perform a given task such as that requested by a human using layers in machine models for learning, nodes connecting edges weighted as part of tree 0004 0015 0016 0032 and fig. 10)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kuehnel to incorporate the above claim limitations as taught by Liu to allow for improved predictive matrix outputs of characters of Kuehnel by using decision tree neural network style prediction, thereby increasing speed of prediction and reducing error of recognition and prediction while utilizing machine learning to enhance the existing updating of Kuehnel.

Re claim 14, Kuehnel teaches 
14. The method of claim 13, wherein the tree of possibilities is constrained by the plurality of ASR speech hypotheses. (using matrix outputs col 3 lines 3-35, col 4 lines 36-51, col 10 lines 42-60, col 14 lines 26-40, and fig. 10)
While models are taught in Kuehnel, the reference fails to teach
trees (Liu determining how to perform a given task such as that requested by a human using layers in machine models for learning, nodes connecting edges weighted as part of tree 0004 0015 0016 and fig. 10)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kuehnel to incorporate the above claim limitations as taught by Liu to allow for improved predictive matrix outputs of characters of Kuehnel by using decision tree neural network style prediction, thereby increasing speed of prediction and reducing error of recognition and prediction while utilizing machine learning to enhance the existing updating of Kuehnel.

Re claim 15, Kuehnel teaches 
15. The method of claim 14, wherein the tree of possibilities is constrained by a plurality of unique personal identifiers stored in one or more databases. (ID in memory at some point and stored for future uses col 3 lines 3-35, col 4 lines 36-51, col 10 lines 42-60, col 14 lines 26-40, and fig. 10)

16. The method of claim 1, wherein the unique personal identifier is one or more of: an email address, a physical address, a username, a password, a name of an entity, or a domain name. (ID or password col 3 lines 3-35, col 4 lines 36-51, col 10 lines 42-60, col 14 lines 26-40, and fig. 10)

Re claim 17, Kuehnel teaches 
17. The method of claim 1, further comprising: obtaining an intent of the voice bot for a portion of the corresponding conversation between the voice bot and the human; and (intent is the meaning or goal of the user col 3 lines 3-35, col 4 lines 36-51, col 10 lines 42-60, col 14 lines 26-40, and fig. 10)
wherein processing one or more of the plurality of ASR speech hypotheses using the plurality of ML layers to generate one or more of candidate unique personal identifiers further comprises processing the intent of the voice bot using the plurality of ML layers to generate one or more of the candidate unique personal identifiers. (matrix candidates col 3 lines 3-35, col 4 lines 36-51, col 10 lines 42-60, col 14 lines 26-40, and fig. 10)
While models are taught in Kuehnel, the reference fails to teach
machine learning (ML) layers,… (Liu determining how to perform a given task such as that requested by a human using layers in machine models for learning, nodes connecting edges weighted as part of tree 0004 0015 0016 and fig. 10)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kuehnel to incorporate the above claim limitations as taught by Liu to allow for improved predictive matrix outputs of characters of Kuehnel by using decision tree neural network style prediction, thereby increasing speed of prediction and reducing error of recognition and prediction while utilizing machine learning to enhance the existing updating of Kuehnel.

Re claim 18, Kuehnel teaches 
18. The method of claim 17, wherein the intent of the voice bot comprises one or more of: requesting the human provide the unique personal identifier; requesting the human spell the unique personal identifier; or requesting the human provide the clarification of one or more of the given alphanumeric characters. (input word, spell word, clarify if needed col 3 lines 3-35, col 4 lines 36-51, col 10 lines 42-60, col 14 lines 26-40, and fig. 10)

Re claim 19, Kuehnel teaches 
19. A method implemented by one or more processors, the method comprising: receiving audio data capturing a spoken utterance of a human, the spoken utterance being received by a voice bot during a corresponding conversation between the human and the voice bot; (col 3 lines 3-35, col 4 lines 36-51, col 10 lines 42-60, col 14 lines 26-40, and fig. 10)
processing, using an automatic speech recognition (ASR) model, the audio data to generate a plurality of ASR speech hypotheses; (ASR candidate matrix col 3 lines 3-35, col 4 lines 36-51, col 10 lines 42-60, col 14 lines 26-40, and fig. 10)
in response to predicting the spoken utterance includes a unique personal identifier, the unique personal identifier including a unique sequence of alphanumeric characters that is personal to a given user: (ID and password col 3 lines 3-35, col 4 lines 36-51, col 10 lines 42-60, col 14 lines 26-40, and fig. 10)
… one or more of the plurality of ASR speech hypotheses to generate one or more candidate unique personal identifiers, each of the one or more candidate unique personal identifiers including a corresponding predicted measure associated with one or more corresponding alphanumeric characters; and (scoring or ranking characters col 3 lines 3-35, col 4 lines 36-51, col 10 lines 42-60, col 14 lines 26-40, and fig. 10)
selecting, based on the corresponding predicted measure associated with one or more of the corresponding alphanumeric characters for each of the one or more candidate unique personal identifiers, one or more given alphanumeric characters, from among one or more of the corresponding alphanumeric characters; until the given candidate unique personal identifier is predicted to correspond to the unique personal identifier: (select best result prior to clarification col 3 lines 3-35, col 4 lines 36-51, col 10 lines 42-60, col 14 lines 26-40, and fig. 10)
generating, based on the corresponding predicted measure associated with one or more of the corresponding alphanumeric characters for the given candidate unique personal identifier, corresponding prompts that include corresponding clarification requests that request clarification of one or more of the corresponding alphanumeric characters for the given candidate unique personal identifier; (clarify characters col 3 lines 3-35, col 4 lines 36-51, col 10 lines 42-60, col 14 lines 26-40, and fig. 10)
causing the corresponding prompts to be provided for presentation to the human; and (present to user as in fig. 15, col 3 lines 3-35, col 4 lines 36-51, col 10 lines 42-60, col 14 lines 26-40, and fig. 10)
refining the given candidate unique personal identifier based on processing corresponding additional audio data that captures a corresponding additional spoken utterance of the human and that is responsive to the corresponding prompts; and (iteratively refining indefinitely as needed col 3 lines 3-35, col 4 lines 36-51, col 10 lines 42-60, col 14 lines 26-40, and fig. 10)
in response to predicting the given candidate unique personal identifier corresponds to the unique personal identifier: (ID col 3 lines 3-35, col 4 lines 36-51, col 10 lines 42-60, col 14 lines 26-40, and fig. 10)
utilizing a given unique personal identifier, that includes the one or more given alphanumeric characters, in furtherance of the corresponding conversation between the voice bot and the human. (using previous state data for future use, iteratively processing user input, system clarification, user input based on spelling characters indefinitely col 3 lines 3-35, col 4 lines 36-51, col 10 lines 42-60, col 14 lines 26-40, and fig. 10)
While models are taught in Kuehnel, the reference fails to teach
processing, using a plurality of machine learning (ML) layers of one or more ML models,… (Liu determining how to perform a given task such as that requested by a human using layers in machine models for learning, nodes connecting edges weighted as part of tree 0004 0015 0016 and fig. 10)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kuehnel to incorporate the above claim limitations as taught by Liu to allow for improved predictive matrix outputs of characters of Kuehnel by using decision tree neural network style prediction, thereby increasing speed of prediction and reducing error of recognition and prediction while utilizing machine learning to enhance the existing updating of Kuehnel.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20210073474 A1	Sengupta; Shubhashis et al.
Dynamic virtual agent and NN


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov